Filed 2/21/14 P. v. Kelley CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B248328

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. NA092929)
         v.

MICHAEL KELLEY,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Tomson T. Ong, Judge. Affirmed.
         Hancock and Spears and Alan E. Spears, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                    BACKGROUND
        Defendant Michael Kelley was charged with one count of carrying a dirk or
dagger (Pen. Code, § 21310)1 and five prior prison terms (§ 667.5, subd. (b)).
According to the probation report, officers conducted a parole search of defendant
and recovered a knife with a fixed blade locked in position. On August 3, 2012,
defendant pled guilty to the charge, and admitted the priors. He was sentenced to
eight years in state prison. Execution of sentence was suspended, and he was
placed on probation for three years and ordered to serve 365 days in the county
jail.
        On February 27, 2013, defendant admitted he was in violation of probation
based on his possession of methamphetamine. The trial court terminated probation
and imposed the suspended eight-year sentence, with credit for 288 actual days
plus 148 days conduct credit. Defendant appealed from the judgment.
        After review of the record, appellant’s court-appointed counsel filed an
opening brief asking this court to review the record independently pursuant to
People v. Wende (1979) 25 Cal. 3d 436, 441.
        Defendant was advised of his right to file a supplemental brief within 30
days raising any contentions that he wished us to consider. No response has been
received to date.
        We have examined the entire record and are satisfied that no arguable issues
exist, and that appellant has, by virtue of counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal. 4th 106, 112-113.)



1
        All section references are to the Penal Code.
                                              2
                   DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                WILLHITE, J.




We concur:




EPSTEIN, P. J.




MANELLA, J.




                            3